Opinion by
Johnson, J.
It wras stipulated that an allowance was made for gelatinous substance on certain canned hams and similar pork products equal to 10 percent of the contents of the tins, whereas there should have been an allowance of 20 percent, and that the merchandise is the same in all material respects as that the subject of Abstract 60346. In accordance with stipulation of counsel and following the cited decision, the merchandise was held dutiable at 3)4 cents per pound under paragraph 703, Tariff Act of 1930, upon the basis of the net weight of the contents of the tins, less an allowance for gelatinous substance equal to 20 percent of the contents of each tin.